United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50136
                        Conference Calendar


SAMMY ESPINOZA RODRIGUEZ,

                                    Plaintiff-Appellant,

versus

LEPHER JENKINS; BILL CHEATHAM; SAMMY BUENTELLO;
GARY JOHNSON; WAYNE SCOTT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-02-CV-559-EP
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sammy Espinoza Rodriguez, Texas prisoner # 459516, has

filed a motion in this court to proceed in forma pauperis (IFP)

following the district court’s denial of his IFP motion and

certification that the appeal would not be taken in good faith.

Rodriguez presents conclusional arguments that the defendants

violated his constitutional rights and that his claims were not

time-barred.   He has not shown that his appeal would have

arguable merit.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50136
                                  -2-

     Further, a review of the record reveals that an appeal would

be frivolous.   His appeal is therefore DISMISSED AS FRIVOLOUS.

See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).

The district court's dismissal of Rodriguez’s 42 U.S.C. § 1983

action and the dismissal of this appeal both count as strikes

under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d

383, 385-87 (5th Cir. 1996).    Rodriguez is warned that if he

accumulates a third strike, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.